             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 1 of 17. PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT
                                 NOTHERN DISTRICT OF OHIO


 MID-CONTINENT COAL AND COKE                       )       CASE NO.:
 COMPANY                                           )
 20600 Chagrin Blvd., Suite 850                    )       JUDGE:
 Cleveland, Ohio 44122                             )
                                                   )
                     Plaintiff,                    )       COMPLAINT FOR BREACH OF
                                                   )       CONTRACT
 vs.                                               )
                                                   )
 ATLANTIC CARBON GROUP PLC                         )
 100 Stockton No. 7 Road                           )
 P.O. Box 39                                       )
 Hazleton, PA 18201                                )
                                                   )
 And                                               )
                                                   )
 HAZLETON SHAFT CORPORATION                        )
 100 Stockton No. 7 Road                           )
 P.O. box 435                                      )
 Hazleton, PA 18201                                )
                                                   )
                     Defendants.                   )




             Plaintiff Mid-Continent Coal and Coke Company (“Mid-Continent”) for its Complaint

against Defendants Atlantic Carbon Group Plc (“Atlantic Carbon”) and Hazleton Shaft

Corporation (“Hazleton Shaft”), (collectively, “Defendants”) alleges as follows:

                                                  Parties
             1.     Mid-Continent is a Delaware corporation with its principal place of business at

20600 Chagrin Blvd., Suite 850, Cleveland, Ohio 44122. Mid-Continent is in the business of

selling and marketing metallurgical coke, anthracite coal, and petroleum coke to a wide variety

of metallurgical producers and industrial carbon users.



00630037-1                                             1
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 2 of 17. PageID #: 2



             2.    Atlantic Carbon is an United Kingdom corporation with its principal place of

business in the United States at 100 Stockton No. 7 Road, PO Box 39, Hazleton, Pennsylvania

18201. Atlantic Carbon owns and operates several anthracite coal mines and processing plants in

Pennsylvania and sells both processed and unprocessed coal (i.e., run of the mine coal) to

customers throughout the United States.

             3.    Hazleton Shaft is a Pennsylvania corporation, and a subsidiary of Atlantic

Carbon, with its principal place of business 100 Stockton No. 7 Road, PO Box 435, Hazleton,

Pennsylvania 18201. Hazleton Shaft operates the Jeansville and Hazleton Shaft anthracite coal

mines for Atlantic Carbon and provides billing invoicing services on behalf of Atlantic Carbon.

                                          Jurisdiction and Venue

             4.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1332 because the matter in controversy exceeds the sum of $75,000 and the parties are citizens

of different or foreign states.

             5.    This Court has personal jurisdiction over this matter pursuant to Ohio’s long arm

statute Ohio Revised Code §§ 2307.382 by transacting business with Mid-Continent in Ohio,

contracting to supply goods to Mid-Continent and billing Mid-Continent in Ohio for those goods,

and the other contacts and conduct made by Defendants in and to Ohio during course of the

events at issue as further described below.

             6.    Venue is proper in the Northern District of Ohio pursuant to 28 U.S.C. §1391

because a substantial part of the events giving rise to Mid-Continent’s claim against the

Defendants occurred here.




00630037-1                                          2
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 3 of 17. PageID #: 3



                                           Factual Background

             Mid-Continent and Defendants Develop a Business Relationship and Enter Into
                 Agreements Pursuant to Which Defendants Promise to Deliver Coal.

             7.    In 2016, Atlantic Carbon (then known as Atlantic Coal Plc) acquired the Hazleton

Shaft Corporation through which it runs its Hazleton Shaft and Jeansville mine operations. Mid-

Continent and Defendants have had a business relationship with each other since that time.

Atlantic Carbon also owns the Stockton and Wet Slope mines.

             8.    On June 16, 2016, officers of Atlantic Carbon met with officers of Mid-Continent

in Cleveland, Ohio to discuss the delivery of coal to Mid-Continent. CEO and Chairman, Adam

Wilson, and the then Vice President of Sales, Donald Davidson, attended the meeting on behalf

of Defendants. Then CEO Donald J. Joyce, Jr., President David Herman, Territory Manager Jeff

Helinski, and Vice President of Sales Chad Rhodes attended this meeting on behalf of Mid-

Continent. Pursuant to its negotiations with Mid-Continent, Atlantic Carbon contracted to deliver

over 25,000 tons of coal to Mid-Continent in 2016.

             9.    The following year, on or about February 16, 2017, Mr. Wilson and Mr. Davidson

again visited Mid-Continent at its Cleveland office to discuss the purchase of coal from Atlantic

Carbon by Mid-Continent for 2017. As a result of these meetings between Mid-Continent and

Atlantic Carbon in Cleveland, Atlantic Carbon sold 2,859.35 tons of coal to Mid-Continent in

2017.

             10.   On November 9, 2017, Mr. Wilson and Karl Laubenstine, Sales Manager for

Atlantic Carbon, again met with Mr. Joyce, Mr. Herman, and Mr. Helinski in Chicago, Illinois to

discuss the potential purchase of 100,000 tons of coal from Atlantic Carbon by Mid-Continent

for 2018. Mid-Continent wanted to negotiate the advance purchase of coal from Atlantic Carbon

because Mid-Continent had a specific need for 100,000 tons of coal to meet 2018 commitments

00630037-1                                         3
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 4 of 17. PageID #: 4



it had already undertaken for its customers. During the negotiations for this 100,000 ton order,

Mr. Helinski, specifically underscored the significance of the order to Mid-Continent’s business,

stating: “Making sure you can fulfill this commitment is critical to this agreement. We make

commitments to our customers and can’t expect anything less from Atlantic. If you have any

concerns with meeting the 100,000 ton requirement, I would prefer you tell us what you can do

so we can plan accordingly.” (Exhibit 1).

             11.   On November 15, 2017, Atlantic Carbon Chairman Adam Wilson wrote to Mid-

Continent about their meeting. Mr. Wilson acknowledged Mid-Continent’s need for a “100,000

ton order through 2018” and stated, “I am keen to make a commitment for the tonnage as soon as

possible.” (Exhibit 2).

             12.   Following this email, Mr. Wilson and Mid-Continent’s CEO Donald Joyce, Jr.

spoke over the telephone and negotiated the price and specific tonnage requirements that Atlantic

Carbon would deliver to Mid-Continent in 2018. Mr. Wilson subsequently confirmed this

conversation in an email later that same day, stating “We (ACG) can offer a price of $105 per

ton in the sizes as set out below, [sic] all in US tons.” (Exhibit 3).

             13.   On November 17, 2017, David Herman, President of Mid-Continent, emailed two

purchase orders to Mr. Wilson of Atlantic Carbon.

             14.   Mid-Continent Purchase Order C-18008 offered to purchase 80,000 Net Tons of

Anthracite Coal from Atlantic Carbon at $105.00 per ton. The anthracite coal was to be delivered

in four different sizes of varying tonnage. (Exhibit 4).

             15.   Mid-Continent Purchase Order C-18009 offered to purchase 20,000 Net Tons of

Crushed Barley Anthracite Coal from Atlantic Carbon at $100.00 per ton. (Exhibit 5).




00630037-1                                         4
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 5 of 17. PageID #: 5



             16.   For both Purchase Order C-18008 and Purchase Order C-18009 (collectively, the

“Purchase Orders”), delivery was to be made by Atlantic Carbon F.O.B from Hazleton, PA.

Deliveries were to be made by Atlantic Carbon in equal amounts each month of 2018.

             17.   On November 17, 2017, Mr. Wilson accepted the terms of both Purchase Orders

on behalf of Defendants, stating “we are delighted to accept [the purchase orders] and we look

forward to becoming business partners over the next 12 months.” (Exhibit 6).

             18.   In connection with the Purchase Orders, Mid-Continent was directed to mail

correspondence to the Hazleton Shaft P.O. Box. Hazelton Shaft invoiced Mid-Continent relative

to the Purchase Orders and worked with Atlantic Carbon to make deliveries under the Purchase

Orders.

             19.   By accepting the terms of the Purchase Orders, Atlantic Carbon agreed to deliver

approximately 100,000 tons for the 2018 calendar year at $105 per ton for various sizes of

anthracite coal and $100 per ton for crushed barley anthracite coal. These facts are undisputed.

              Due To Severe Weather, The Parties Expressly Modify the Delivery Schedule.

             20.   Severe weather throughout Ohio and Pennsylvania prevented Mid-Continent from

taking regular deliveries of coal during January 2018. It is well known in the coal mining and

processing industry that cold temperatures as well as rain can significantly limit coal from being

shipped by rail – the only method for economically transporting the volume of coal purchased by

Mid-Continent from the Hazleton Shaft facility. This is because coal that is loaded into rail cars

during below freezing temperatures freezes and therefore becomes difficult to unload from rail

cars. When loaded coal cars become frozen, unloading the cars is often delayed which in turn

causes delays and increased expenses while waiting for the cars to thaw. Further, once loaded,




00630037-1                                         5
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 6 of 17. PageID #: 6



coal often sits in rail cars for weeks at a time while the train is assembled and moved. This

process further increases the likelihood of loads of coal becoming frozen.

             21.   In response to the severe weather, Atlantic Carbon agreed in a February 6, 2018 to

Mid-Continent: “We all understand that in the month of January we had experienced

exceptionally severe weather in the northeast, worse in Ohio. Atlantic Carbon understands

completely that Mid Continent Coal and Coke (frustrated) were unable to take a ratable amount

of the 2018 PO (8,333 tons) due to the exceptional weather through no fault of their own.”

(Exhibit 7).

             22.   Around this same time, Mr. Wilson, Mr. Joyce, and Mr. Herman discussed via

telephone the shipment and delivery schedule for the remainder of 2018 and the need to revise

the monthly delivery amounts to meet the 100,000 ton order between March and the end of the

year.

             23.   On February 15, 2018, Mr. Wilson again agreed with Mid-Continent that he

“understood the weather in January was not ideal” and that Mid-Continent would take all

“100,000 tons over 9 months.” (Exhibit 8).

             24.   On February 28, 2018, Jeff Helinski, territory manager for Mid-Continent, met

with Mr. Wilson and Mr. Laubenstine. At that meeting, Mr. Wilson agreed that Atlantic Carbon

would produce and deliver all 100,000 tons to Mid-Continent in 2018. Mr. Wilson stated that

Atlantic Carbon intended to have all 100,000 tons produced by October so that it could all be

shipped by the end of 2018.

             25.   In that same meeting with Mr. Wilson and Mr. Laubenstine, Mr. Helinski of Mid-

Continent confirmed the agreement between the parties, namely that Atlantic Carbon would

deliver the 100,000-ton order starting at the end of March through December 2018. On March 7,



00630037-1                                         6
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 7 of 17. PageID #: 7



2018, Mr. Wilson emphatically confirmed this agreement in writing, stating that he was

“confident we will be able to ship (pro rata) 10,000 a month so that we meet your PO. As soon as

we can get the shipping schedule we will be make your product to order (no extra charge!)”

(Exhibit 9).

             26.   These communications constitute an unequivocal and express modification of the

Purchase Orders. Specifically, the parties agreed to change the delivery schedule from 8,333 tons

a month in 2018 to 10,000 tons a month beginning at the end of March 2018. These facts are

undisputed.

             Defendants Breach the Parties’ Agreement By Failing to Deliver Coal as Agreed.

             27.   Almost immediately after agreeing to the modified delivery schedule, Atlantic

Carbon and Hazleton Shaft failed to honor their delivery obligations.

             28.   On March 13, 2018, Mid-Continent attempted to schedule the delivery of at least

6,000 tons of coal in various sizes for the week of March 26. Mr. Laubenstine emailed Mid-

Continent and indicated that Atlantic Carbon would “look” at options for making that delivery.

             29.   On March 19, 2018, Mid-Continent learned from the railroad scheduled to ship

the coal that only 1500 tons were available at the Hazleton mine operated by Hazleton Shaft. Mr.

Helinski contacted Mr. Laubenstine to confirm “what you will have available for me to ship next

week.”

             30.   On April 6, 2018, Mr. Helinski requested an update on the “available tons for the

next month.” On April 9, 2018, Mr. Laubenstine provided an update on the expected coal

production and deliveries that Defendants expected to be able to meet in April, May, and June

2018. The expected delivery schedule was as follows: 700 tons of stove coal; 3,200 tons of

pea/buck coal; 3,200 tons of rice coal; and 1,300 tons of crushed coal. Mr. Laubenstine also


00630037-1                                          7
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 8 of 17. PageID #: 8



indicated that Chestnut coal would not be available until its second plant was “running

consistently.” (Exhibit 10).

             31.   On April 17, 2018, Mr. Laubenstine unilaterally revised this estimated delivery

schedule downward when asked about scheduling shipments of 3,200 tons of pea/buck coal in

April. In an email to Mr. Helinski, Mr. Laubenstine said “If that is what I mentioned that is not

correct. This is what I am confident we can ship in the next two to three weeks, 3,200 tons of

rice. 1,600 tons of Pea/Buck.” (Exhibit 11).

             32.   As of mid-April 2018, in breach of the parties’ agreement, Atlantic Carbon

expected to only be able to deliver approximately 5,500 tons of the contracted for 10,000 tons

per month through June 2018.

             33.   Mid-Continent advised Atlantic Carbon of its concerns regarding its failure to

honor the 10,000 ton per month agreed-upon schedule. In an April 20, 2018 email, Mr. Helinski

reminded Mr. Laubenstine: “I have promised customers coal based on what you tell me. You

said 3200 tons of buck/pea in April. You only have 1500 tons. This has forced me To [sic] tell

customers I don’t have coal for them. Which in turn makes them call other producers or

competitors looking for Coal to fill the gap because I can’t supply it.” (Exhibit 12).

             34.   On May 8, 2018, Mr. Wilson and Mr. Laubenstine of Atlantic Carbon and Mr.

Herman and Mr. Helinski of Mid-Continent met to discuss these issues. Mid-Continent requested

and received assurances that Defendants would be able to honor the Purchase Orders. Atlantic

Carbon again agreed to the 10,000 ton per month delivery schedule. Mr. Wilson stated that

production by the Defendants was going well and that he would be able to honor the 10,000 ton

commitment, despite having not delivered 10,000 tons in either March or April 2018. Mr. Wilson

was confident Defendants would deliver 100,000 tons by the end of 2018. Further, Mr. Wilson



00630037-1                                          8
             Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 9 of 17. PageID #: 9



agreed with Mr. Herman that if Defendants failed to deliver 100,000 tons in 2018, they would

nonetheless continue to ship coal into 2019 at the 2018 prices.

             35.   Despite Defendants’ promises, Defendants’ delivery of coal continued to fall

short in May and June 2018. On May 24, 2018, Mr. Helinski protested and advised Mr.

Laubenstine that Atlantic Carbon had delivered “only about half of what you said you would

have for May.”

             36.   On May 31, 2018, Mr. Helinski reminded Atlantic Carbon that the parties had

discussed the “need to ship 10,000 tons per month to keep pace” with the modified delivery

schedule.

             37.   On June 7, 2018, Mr. Helinski visited the Hazleton Shaft mine facility. He met

with Mr. Laubenstine and David McCarthy, CFO of Atlantic Carbon, to discuss the delivery

shortfalls. Mr. Helinski again reminded them that the parties had agreed to a 10,000 tons per

month schedule, which Defendants were failing to meet. Mr. Helinski advised them that Mid-

Continent had scheduled rail cars for the Hazleton Shaft facility to meet this delivery schedule

and was now having to hold back those cars. Mr. Helinski advised them that they would likely

need to deliver 13,000 to 14,000 tons a month going forward to meet the 100,000 ton order.

             38.   On June 25, 2018, Mr. Helinski again asked for an update from Atlantic Carbon

on its expected delivery volumes, so he could “give the railroad our expected projection for

moving coal for the second half of the year. With May and June being light on shipments, I need

to know what you project you will have available for us to ship per month.”

             39.   On June 27, 2018, Mr. Helinski asked again for an estimate on “monthly tons

going forward so I can plan accordingly.” These facts are undisputed.




00630037-1                                         9
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 10 of 17. PageID #: 10



             Defendants Continue To Repeatedly Breach the Parties’ Agreements By Failing To
                                 Honor Their 100,000 Ton Commitment.

             40.    On July 5, 2018, Mr. Wilson responded to Mr. Helinski’s request for an update on

the delivery schedule of coal for the second half of 2018. Mr. Wilson promised that he would

schedule enough shipments “to meet any monthly balance and therefore our commitment to you

by year end.” However, Mr. Wilson, in the same email attempted to go back on ACG’s

commitment, as expressly modified by the parties, to deliver 10,000 tons per month, saying “We

should be producing about 2,000 tons a day, so I am still confident we will meet our commitment

to you on a pro rata month basis (minus the disruption of the 24,000 tons in Jan through April

due to severe weather across NE US) until the end of [sic] 2017.” (Exhibit 13). At no point in

time did Mid-Continent agree to take anything less than 100,000 tons from Atlantic Carbon.

             41.    On August 28, 2018, Mr. Herman and Mr. Helinski visited the Atlantic

Carbon/Hazleton Shaft facility in Hazleton, Pennsylvania. During that visit, Mid-Continent

learned that Defendants had approximately 2,500 tons of buck/pea coal on site that appeared to

be being readied for shipment to another customer. This was despite Defendants having told

Mid-Continent only a week prior that they had no buck/pea to ship.

             42.    Around the same time, Mid-Continent also learned that Defendants were shipping

coal for export to others while mysteriously claiming they could not meet obligations to Mid-

Continent. Upon information and belief, Defendants were also selling coal to other coal

producers instead of honoring their contractual obligations to deliver coal to Mid-Continent.

             43.    On September 17, 2018, Mid-Continent requested an update on how much coal

would be shipped during the remainder of 2018. As Mr. Helinski noted, “We are running out of

shipping days this year and logistics are becoming more difficult. Advanced planning is

extremely important and I am being forced to replace your coal with other sources.” (Exhibit 14).

00630037-1                                         10
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 11 of 17. PageID #: 11



             44.   In a telephone call on September 21, 2018, between Mr. Wilson and Mr. Herman,

Mr. Wilson informed Mid-Continent that the Defendants would not honor their 100,000 ton

obligation under the Purchase Orders in 2018 and would not continue to deliver coal into 2019

under the 2018 agreed to prices.

             45.   On September 24, 2018, Atlantic Carbon advised Mid-Continent that during the

remainder of 2018, it would at best deliver 15,000 tons of coal and at worst 5,000 tons. (Exhibit

15). To that date, in breach of the parties’ agreement, Defendants had delivered only 31,852.72

tons of coal. Ultimately, Defendants only delivered another 3,897.49 tons of coal to Mid-

Continent in 2018, resulting in a total shortfall of approximately 64,249.79 out of the 100,000

required by the Purchase Orders. These facts are undisputed.

                       Defendants’ Specific Breaches of the Purchase Orders

             46.   Mid-Continent through the Purchase Orders contracted with Defendants to

purchase 100,000 tons of coal from Defendants in 2018 at $105.00 per ton of anthracite coal

(*80,000 tons) and $100.00 per ton of crushed barley anthracite coal (20,000 tons). The parties

originally agreed for the coal to be delivered in ratable amounts of 8,333 tons each month, but

the parties expressly modified the delivery schedule in March 2018 by agreeing to a modified

delivery schedule of 10,000 tons each month for the remainder of 2018. Defendants’ subsequent

and specific breaches of the Purchase Orders are as follows:

             47.   In January 2018, Defendants delivered 71.89 tons of coal to Mid-Continent.

             48.   In February 2018, Defendants delivered 615.61 tons of coal to Mid-Continent.

             49.   In March 2018, Defendants delivered 2,792.96 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 10,000 tons.




00630037-1                                        11
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 12 of 17. PageID #: 12



             50.   In April 2018, Defendants delivered 5,501.78 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 10,000 tons.

             51.   In May 2018, Defendants delivered 7,913.31 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 10,000 tons.

             52.   In June 2018, Defendants delivered 5,155.85 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 10,000 tons.

             53.   In July 2018, Defendants delivered 4,463.40 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 10,000 tons.

             54.   In August 2018, Defendants delivered 4,001.29 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 10,000 tons.

             55.   In September 2018, Defendants delivered 1,500.44 tons of coal to Mid-Continent

and breached the Purchase Orders as amended by failing to deliver the contracted for 10,000

tons.

             56.   In October 2018, Defendants delivered 1,141.76 tons of coal to Mid-Continent

and breached the Purchase Orders as amended by failing to deliver the contracted for 10,000

tons.

             57.   In November 2018, Defendants delivered 1,628.83 tons of coal to Mid-Continent

and breached the Purchase Orders as amended by failing to deliver the contracted for 10,000

tons.

             58.   In December 2018, Defendants delivered 963.09 tons of coal to Mid-Continent

and breached the Purchase Orders as amended by failing to deliver the contracted for 10,000

tons.




00630037-1                                        12
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 13 of 17. PageID #: 13



             59.   In 2018, Defendants delivered just over 35,750 tons of coal to Mid-Continent and

breached the Purchase Orders as amended by failing to deliver the contracted for 100,000 tons.

             60.   All invoices for the coal shipped by Defendants were issued from both Atlantic

Carbon and Hazleton Shaft.

             61.   All payments made by Mid-Continent for the coal delivered to it were made via

ACH transfer from Mid-Continent’s bank account in Cleveland, Ohio to Atlantic Carbon through

Hazleton Shaft. These facts are undisputed.

      In Response to the Rising Price of Coal, Defendants Put Profit Over Honoring Their
                         Contractual Commitments to Mid-Continent.

             62.   Throughout 2018, Defendants complained of various production delays and

disruptions, which they claimed prevented them from meeting their obligations to Mid-

Continent. For example, Mr. Wilson, in an October 16, 2018 email, claimed that Defendants

could not meet the 100,000 ton order because of “production issues beyond our control.”

             63.   Mysteriously, however, at the same time Defendants were telling Mid-Continent

that they were unable to produce enough coal to fulfill its order, Atlantic Carbon was touting its

increased production capacity and capabilities.

             64.   For example, on July 19, 2018, Defendants began production at the Spring

Mountain Wet Slope Mine. (Exhibit 16).

             65.   In addition, in its 2018 mid-year report, Atlantic Carbon reported that its clean

coal production had increased in 2018 from the first half of 2017 by over 40,000 tons. In fact,

Atlantic Carbon proclaimed that its “Clean coal production and sales (see Table below) again

reached record levels showing significant increases on H1 2017.” Atlantic Carbon further stated,

“The return to profit, positive production performance and sales figures, together with a healthy



00630037-1                                          13
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 14 of 17. PageID #: 14



order book and strengthening sales prices provides us with good grounds for optimism for the

remainder of the year.” (Exhibit 17).

             66.   Furthermore, throughout the second half of 2018, as Defendants failed to honor

their commitments to Mid-Continent, the market price of coal was increasing above the

contracted-for-price in the Purchase Orders. To that end, in October 2018 in its public investment

summaries, Atlantic Carbon proudly announced its ability to “increase production into an

improving price environment.”

             67.   Taking advantage of the “improving price environment,” on November 15, 2018,

Atlantic Carbon shipped 30,800 tons of coal to Antwerp, Belgium for export to European

customers, despite falling miserably short of meeting obligations to Mid-Continent. (Exhibit 18).

             68.   These circumstances and Defendants’ own statements demonstrate that they were

producing and shipping more coal than they had in previous years in response to the higher

demand and price of coal. Faced with rising prices, Defendants had a choice: they could honor

their contractual commitment to Mid-Continent and deliver the 100,000 ton order at the

contracted-for $105/$100 per ton price, or they could ship to other customers at higher prices and

make more money. Defendants chose those higher prices over honoring their contractual

commitments to Mid-Continent and forced Mid-Continent to cover the difference.

              Mid-Continent Incurred Significant Damages as a Result of Defendants’ Breach.

             69.   Because of Defendants’ repeated and significant failures to perform, Mid-

Continent was forced to purchase approximately 64,250 tons of coal from other suppliers at a

higher cost to cover Mid-Continent’s commitments to its customers, as follows:




00630037-1                                         14
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 15 of 17. PageID #: 15



                   (a) Mid-Continent purchased approximately 25,000 tons of coal from Reading Coal

                      at a premium of $12.23 per ton over its contracted for price with Defendants

                      forcing Mid-Continent to incur $330,750.00 in extra costs.

                   (b) Mid-Continent purchased approximately 35,992 tons of coal from Antex

                      Intertrade LTD at a premium of $150.09 per ton over its contracted for price with

                      Defendants forcing Mid-Continent to incur $543,122.90 in extra costs.

                   (c) Mid-Continent purchased approximately 3,258 tons of coal from Antex Intertrade

                      LTD at a premium of $8.53 per ton over its contracted for price with Defendants

                      forcing Mid-Continent to incur $27,787.67 in extra costs.

             70.      In total, Mid-Continent was damaged as a direct and proximate result of

Defendant’s breach in a monetary amount to be proven at trial, but which is at least $901,660.57

in extra costs Mid-Continent was forced to incur to cover the shortfall directly and proximately

caused by Defendants’ failure to deliver the contracted for 100,000 tons.

                                                   COUNT ONE
                                             (Against Both Defendants)

             71.      Mid-Continent incorporates by references paragraphs 1 through 70 as if

previously rewritten herein.

             72.      The Purchase Orders, as expressly modified by the parties, constitute valid and

binding contracts between Plaintiff and Defendants.

             73.      Mid-Continent substantially performed its obligations under the Purchase Orders,

as modified.




00630037-1                                            15
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 16 of 17. PageID #: 16



             74.    Defendants Atlantic Carbon and Hazleton Shaft at all times acted together and in

concert with each other as it relates to their obligations pursuant to the Purchase Orders, as

modified.

             75.    Defendants breached the Purchase Orders, as modified, by failing to deliver the

amount of coal agreed upon by the Parties.

             76.    Defendants breached the Purchase Orders, as modified, by breaching their implied

duty of good faith and fair dealing.

             77.    As a result of Defendants’ breach, Mid-Continent has been damaged in an amount

exceeding $900,000.00, to be proven at trial.

                                         PRAYER FOR RELIEF


             Plaintiff Mid-Continent Coal and Coke Company respectfully requests that this Court enter

judgment in its favor and against Defendants Atlantic Carbon Group Plc and Hazleton Shaft

Corporation for the breach of contract claim asserted in this Complaint. Mid-Continent further

requests that this Court:


             A.     Award Mid-Continent all its compensatory damages in an amount exceeding

                    $900,000.00, to be proven at trial, resulting from Defendants’ breach of the

                    Purchase Orders;

             B.     Award Mid-Continent pre- and post-judgment interest, costs, and all other relief, at

                    law or equity, that this Court deems appropriate.




00630037-1                                           16
         Case: 1:19-cv-00465-CAB Doc #: 1 Filed: 03/01/19 17 of 17. PageID #: 17



                                                Respectfully submitted,

                                                /s/ Kelley J. Barnett
                                                Kelley J. Barnett (0071585)
                                                kbarnett@frantward.com
                                                Christopher C. Koehler (0059384)
                                                ckoehler@frantzward.com
                                                John F. Kostelnik (0014919)
                                                jkostelnik@frantzward.com
                                                Bradley D. Reed (0089711)
                                                breed@frantzward.com
                                                FRANTZ WARD LLP
                                                200 Public Square, Suite 3000
                                                Cleveland, OH 44114
                                                Telephone: (216) 515-1660
                                                Facsimile: (216) 515-1650


                                                Attorneys for Plaintiff Mid-Continent Coal
                                                and Coke Company




00630037-1                                 17
